DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on September 27, 2021 is acknowledged.  Claim 10 drawn to non-elected invention has been withdrawn from examination for patentability.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2019-177472 filed in Japan Patent Office (JPO) on September 27, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Erhu et al. US 2021/0273074.
Regarding claim 1, Erhu teaches a semiconductor device (e.g., Fig. 21, Fig. 22) comprising: 
a circuit pattern (e.g., 50, Fig. 22, [91]) that facilitates circuit operations; and 
a dummy pattern (e.g., 51, Fig. 22, [91]) that does not facilitate circuit operations, 
wherein the dummy pattern is a pattern at which crystal defects are more likely to be caused by stress than the circuit pattern (e.g., [96], [79]).  
Regarding claim 5, Erhu teaches the semiconductor device according to claim 1, wherein an ion implantation amount in the dummy pattern is greater than an ion implantation amount in the circuit pattern (e.g., [91], [100]).  
Regarding claim 9, Erhu teaches a semiconductor device (e.g., Fig. 21, Fig. 22) comprising: 
a circuit pattern (e.g., 50, Fig. 22, [91]) that facilitates circuit operations; and 
a dummy pattern (e.g., 51, Fig. 22, [91]) that does not facilitate circuit operations, 
wherein an ion implantation amount in the dummy pattern is greater than an ion implantation amount in the circuit pattern (e.g., [91], [100]).  
Claim 9 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hirase et al. US 2007/0018251.
Regarding claim 9, Hirase teaches a semiconductor device (e.g., Fig. 6A, Figs. 7A-7E, [88], [102]) comprising: 
a circuit pattern (e.g., 5, Fig. 6A, Fig. 7E, [89]) that facilitates circuit operations; and 

wherein an ion implantation amount in the dummy pattern is greater than an ion implantation amount in the circuit pattern (e.g., Figs. 7C-7E, [105]-[108]; [26], [35]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hirase et al. US 2007/0018251.
Regarding claim 1, Hirase teaches a semiconductor device (e.g., Fig. 6A, Figs. 7A-7E, [88], [102]) comprising: 
a circuit pattern (e.g., 5, Fig. 6A, Fig. 7E, [89]) that facilitates circuit operations; and 
a dummy pattern (e.g., 5, Fig. 6A,Fig. 7E, [89], [106]) that does not facilitate circuit operations.
Hirase does not explicitly teach wherein the dummy pattern is a pattern at which crystal defects are more likely to be caused by stress than the circuit pattern.  
Hirase, however, recognizes that tensile stresses 70 and 45 are more generated in the doped dummy gate electrodes 15 (considered as a dummy pattern) than in the gate electrode 5 (considered as a circuit pattern) (e.g., [108]), and each of the electrodes 15 and 5 is formed of, for example, polycrystalline silicon (e.g., [91]).

Regarding claim 5, Hirase teaches the semiconductor device according to claim 1, wherein an ion implantation amount in the dummy pattern is greater than an ion implantation amount in the circuit pattern (e.g., [105]-[108]; [26], [35]).  
Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                            December 30, 2021